                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Frank Stephen Roberts,                  )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )          1:19-cv-00248-MR-WCM
                                         )
                   vs.                   )
                                         )
 Delta Air Lines, Inc.,                  )
                                         )
               Defendant.

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 18, 2019 Order.

                                                November 18, 2019
